IN THE SUPREME COURT, STATE OF WYOMING

                                      2015 WY 155

                                                               October Term, A.D. 2015

                                                                   December 9, 2015

DEBORA McEWAN,

Appellant
(Defendant),

v.                                                 S-15-0168

THE STATE OF WYOMING,

Appellee
(Plaintiff).


               ORDER REMANDING FOR SENTENCING HEARING
[¶1] This matter came before the Court upon a “Stipulated Motion to Remand,” e-filed
herein November 30, 2015. In this appeal, Appellant challenges the district court’s
“Judgment and Sentence Upon Plea of No Contest.” This Court finds that the order
should be reversed, in part, and that this matter should be remanded to district court for a
sentencing hearing.

[¶2] Pursuant to a plea agreement, Appellant pled guilty to one count of felony obtaining
public welfare benefits by misrepresentation. Without holding a sentencing hearing, the
district court imposed sentence. In her brief, Appellant claims the district court erred in
imposing sentence without a hearing and erred in imposing restitution. The parties agree
that Appellant should not have been sentenced without a hearing. See Abeyta v. State,
2003 WY 136, ¶¶ 23-25, 78 P.3d 664, 670-71 (Wyo. 2003). This Court agrees as well.
It is, therefore,

[¶3] ORDERED that the sentencing and restitution provisions of the district court’s
April 28, 2015, “Judgment and Sentence Upon Plea of No Contest” be, and hereby are,
vacated; and it is further
[¶4] ORDERED that this matter is remanded to the district court for a sentencing
hearing; and it is further

[¶5] ORDERED that this Court retains no jurisdiction over this matter.

[¶6] DATED this 9th day of December, 2015.

                                               BY THE COURT:

                                               /s/

                                               E. JAMES BURKE
                                               Chief Justice